Case 0:19-cv-63004-KMM Document 1 Entered on FLSD Docket 12/06/2019 Page 1 of 9



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      IN ADMIRALTY

  In the Matter of Defiance Charters, LLC, as
                                        §
  Owners of the M/V POLARIS for         §
  Exoneration from or Limitation of Liability
                                        §
                                        §
                                        §   Civil Action No.
                                        §
                                        §
                                        §
                                        §
                                        §
 § § § § § § § § § § § § § § § § § § § § § § § § § § § § § § § § § § § § § § §

                        COMPLAINT FOR EXONERATION FROM OR
                             LIMITATION OF LIABILITY

         COME NOW the Petitioner, Defiance Charters, LLC, hereinafter “Owner”, as Owner of

 “Polaris”, one 2001 74’ Sunseeker Motor Yacht, USCG Official No. 1254183, hereinafter

 “Vessel”, by and through undersigned counsel, and pursuant to the provisions of 46 U.S.C. § 30501

 et seq. and Supplemental Admiralty Rule F, Petition this Court for Exoneration from, or in the

 alternative for Limitation of Liability to the value of the interest of the Petitioner in said vessel, for

 all claims arising from a fire on the vessel on or around July 26, 2019, on or near the waters of

 Broward County, Florida, and as grounds therefore state:

                                      SUMMARY OF ACTION

         This is an action in Admiralty to exonerate or alternatively, to limit the liability of Defiance

 Charters, LLC, the owner of a motor vessel which regrettably caught fire on July 26, 2019 at its

 berth on the water’s edge of Marina Mile Yachting Center in Fort Lauderdale, which fire is alleged

 to have damaged several neighboring floating vessels as well as vessels hauled out of the water at

 Marina Mile. This action is brought pursuant to the Shipowners’ Limitation of Liability Act, 46

 U.S.C. § 30501 et seq., which limits the liability of a vessel owner to the post-casualty net value



                                                     1
Case 0:19-cv-63004-KMM Document 1 Entered on FLSD Docket 12/06/2019 Page 2 of 9



 of the Vessel and pending freight, which in this case is equal to or less than one dollar. The Vessel

 was, by all accounts, a total loss by the time the fire was extinguished. By operation of the

 Shipowners’ Limitation of Liability Act, Defiance Charters, LLC is entitled to a judgment

 exonerating it or limiting its liability, if any, to a maximum of one dollar.

                                  JURISDICTION AND VENUE

         1.      This action arises within the Admiralty and Maritime Jurisdiction of this Court

 within the meaning of Federal Rule of Civil Procedure 9(h) as more fully appears below and is

 brought by Petitioner pursuant to the terms of the Limitation of Liability Act and Federal Rule of

 Civil Procedure, Supplemental Admiralty Rule F, governing Limitation of Liability actions.

         2.      Subject Matter Jurisdiction in this matter arises under 28 U.S.C. § 1333, Admiralty

 Jurisdiction.

         3.      The Court has Admiralty Jurisdiction over tort claims which may be brought

 against the Vessel or its Owner where the Vessel fire occurred adjacent to navigable waters, and

 allegedly caused damage to the vessels both in the water and hauled out of the water. Further, the

 general features of the incident had a potentially disruptive impact on maritime commerce, and the

 general character of the activity giving rise to the incident showed a substantial relationship to

 traditional activity.

         4.      The Court also has Admiralty Jurisdiction over both contract and tort claims which

 may be made by parties who allege a maritime contract existed concerning the vessel’s storage,

 maintenance, repairs, or management. Petitioner is aware of several such contracts upon which

 such claims may be expected.

         5.      Subject Matter Jurisdiction in this matter also arises under 28 U.S.C. § 1332,

 Diversity Jurisdiction, where there is complete diversity between the Petitioner/Plaintiff, which is




                                                   2
Case 0:19-cv-63004-KMM Document 1 Entered on FLSD Docket 12/06/2019 Page 3 of 9



 a Delaware LLC, and the expected claimants in this action.

        6.      Venue is proper in this Court pursuant to Supplemental Rule F(9), as the Vessel is

 currently within the Southern District of Florida.

        7.      Venue is also proper in this Court pursuant to 28 U.S.C. § 1391, where a substantial

 part of the events giving rise to the expected claims – namely the Vessel fire – and a substantial

 part of the property that is the subject of the expected claims – namely the Vessel and the other

 vessels allegedly damaged by the fire – are situated within the Southern District of Florida.

        8.      At all times material hereto, Petitioner was the Owner of Vessel. At all times

 material hereto, the Vessel is and has been located in the State of Florida within the territorial

 limits of the United States District Court for the Southern District of Florida.

                                               FACTS

        9.      Prior to and at all times hereinafter described, Petitioner exercised due diligence to

 make the Vessel seaworthy in all respects and to equip and supply the vessel appropriately, all in

 good order, condition and suitable for its intended operations.

        10.     At the time of the casualty and at all times material prior to the casualty, the Vessel

 was, in all respects, seaworthy and properly manned, and had other appropriate and necessary

 equipment, all in good order and condition and suitable for its intended operations.

        11.     On July 26, 2019, the Vessel was hauled out on a concrete dock at the water’s edge.

        12.     On July 26, 2019, the Vessel was being repaired by Florida Yacht Management,

 LLC, with whom the Owner had contracted to provide yacht management services.

        13.     The Owner of the Vessel was aware of some work being performed on July 26,

 2019 by Florida Yacht Management and its various subcontractors; however; owner lacked

 knowledge of specifics.




                                                   3
Case 0:19-cv-63004-KMM Document 1 Entered on FLSD Docket 12/06/2019 Page 4 of 9



         14.     Upon information and belief, the work being performed was to remedy the damage

 caused to the Vessel by Florida Yacht Maintenance prior in the season.

         15.     While the Vessel was being repaired, a fire broke out aboard the Vessel.

         16.     Several neighboring vessels, both in the water and hauled out of the water, are

 alleged to have been damaged as a result of the fire.

         17.     Other property, including property belonging to the marina, may also be alleged to

 have been damaged as a result of fire.

         18.     The Vessel itself was destroyed as a result of fire, and is by all accounts a total loss.

         19.     The Petitioner is the owner of the Vessel.

         20.     The casualty was incurred without Petitioner’s privity or knowledge.

         21.     No act or omission by the Petitioner contributed in any way to the cause of the fire.

         22.     The fire and any damages which may be claimed as a result were not caused or

 contributed by any negligence, fault, or lack of due care by the Petitioner or the Vessel.

         23.     The approximate net Fair Market Value of the remains of the vessel is equal to or

 less than one dollar. See Exhibit 1, Affidavit of Marine Surveyor Anthony Beveridge.

         24.     Petitioner has received written notice of several potential claims arising from the

 fire within the meaning of Supplemental Admiralty Rule F against Petitioner.

         25.     Petitioner is unaware of any legal proceedings, actions, or other formal claims

 which have been instituted arising from the casualty at this time.

         26.     Petitioner is unaware of the total amount of claims which may be made against the

 Vessel or its Owner as not all claims have included a fixed monetary demand, however based on

 the fact that the Vessel itself was a total loss following the fire, is valued at one dollar or less, and

 that the claims which are expected to be made for damages are certainly alleged at greater than




                                                    4
Case 0:19-cv-63004-KMM Document 1 Entered on FLSD Docket 12/06/2019 Page 5 of 9



 one dollar, it is believed that these claims will seek a total greater than that for which Petitioner

 may be legally responsible or required to pay pursuant to the applicable statutes governing

 exoneration from or limitation of liability.

                                                 COUNT I
                                                Exoneration

        27.       Petitioner reasserts and re-alleges each and every allegation set forth in the

 foregoing paragraphs as if more fully set forth at length herein.

        28.       At all times material prior to the alleged Incident, the Petitioner exercised due

 diligence to make the Vessel seaworthy in all respects and to properly man, equip, outfit and supply

 the Vessel with appropriate and necessary equipment, all in good condition and suitable for its

 intended operations.

        29.       The Vessel was, at all times relevant to the alleged casualty described herein,

 seaworthy and free of any serious defect or deficiency in her hull, equipment and machinery.

        30.       Petitioner employed, and/or contracted to employ, regular inspection practices to

 ensure the Vessel was properly equipped and outfitted at all times material to the subject Incident.

        31.       There was no negligence on the part of the Petitioner that caused or contributed to

 any alleged injury or loss or damage sustained as a result of the Vessel fire, or any other potential

 claimant herein.

        32.       At all times material hereto, Petitioner exercised reasonable care under the

 circumstances.

        33.       Pursuant to Supplemental Rule F, Petitioner alleges it is entitled to exoneration

 from any claims made against themselves or the Vessel for damages arising from the casualty.

                                            COUNT II
                                       Limitation of Liability




                                                    5
Case 0:19-cv-63004-KMM Document 1 Entered on FLSD Docket 12/06/2019 Page 6 of 9



        34.      Petitioner reasserts and re-alleges each and every allegation set forth in the

 foregoing paragraphs as if more fully set forth at length herein.

        35.      Pursuant to 46 U.S.C. §§ 30505 and 30511, Petitioner, in the alternative, is entitled

 to limitation to the amount or value of the interest of said Petitioner in the Vessel following the

 Incident resulting in injury or loss of life, or other potential claims arising from the casualty as the

 casualty occurred without the privity or knowledge of Petitioner within the meaning of 46 U.S.C.

 § 30505.

        36.      The Vessel was within the jurisdiction of this Court at the time of the casualty.

        37.      Petitioner avers the value of the Vessel at the time of the Incident is no more than

 One Dollar ($1.00) as reflected in the Ad Interim Stipulation of Value and Stipulation for Costs

 filed concurrently with this Court.

        38.      Pursuant to Supplemental Admiralty Rule F(1) and Local Admiralty Rule F(1),

 Petitioner concurrently files its Ad Interim Stipulation of Value, and shall deposit with the Clerk

 of the Court of one dollar as the amount of the Owner’s interest in the post-casualty value of the

 vessel, together with a deposit with the Clerk of the Court of $1,000 as Security for Costs.

        WHEREFORE Petitioner, respectfully requests:

        A. That, upon filing of this Complaint, the Court enter the attached Order permitting

              Petitioner to file their Ad Interim Stipulation for Value in the form of a cash deposit of

              one dollar as the post-casualty value of the vessel, and Security for Costs in the amount

              of $1,000, to be continued in full force and effect until and unless the value of the

              Petitioner’ interest in the Vessel might be more fully determined by due appraisal

              ordered by the Court, if requested, in which event Petitioner shall thereupon either pay

              the additional amount into Court or provide additional or superseding security




                                                    6
Case 0:19-cv-63004-KMM Document 1 Entered on FLSD Docket 12/06/2019 Page 7 of 9



          acceptable to the Court sufficient fully to cover such appraisal;

       B. That, upon filing of this Complaint, the Court enter the attached Order directing that a

          Notice be issued pursuant to Supplemental Rule F(4) to all persons or entities claiming

          loss, damage, or injury occasioned or incurred by or in any way resulting from the

          occurrence described in this Complaint, or otherwise asserting any claim against

          Petitioner or the Vessel, with respect to which the Petitioner seek exoneration from or

          limitation of liability herein, admonishing them to appear and file their respective

          claims with this Court no less than 30 days after the Court issues its Order, pursuant to

          Supplemental Admiralty Rule F(4), and to serve on or mail copies thereof to the

          attorneys for the Petitioner on or before the date to be specified in the Notice, to file

          their respective answers, if any, to the allegations of this Complaint on or before the

          date to be specified in the Notice, or else be hereby and forever defaulted, with

          prejudice, from bringing their claims for failure to enter their claims within the time

          ordered by the Court;

       C. That, upon filing of this Complaint, the Court enter the attached Order restraining the

          commencement or further prosecution of any and all suits, actions, and proceedings

          that may have been commenced in any court or administrative body whatsoever to

          recover damages for any and all loss, damage, or injury occasioned or incurred by or

          in any way resulting from the casualty or occurrence, and restraining the

          commencement or prosecution thereafter of any such suit, action, or proceeding of any

          nature or description, except within this action, against Petitioner or the Vessel, as

          provided under Supplemental Admiralty Rule F(3), and further directing that Notice be

          published and be mailed to claimants, all as provided by Supplemental Admiralty Rule




                                                7
Case 0:19-cv-63004-KMM Document 1 Entered on FLSD Docket 12/06/2019 Page 8 of 9



          F(4) and Local Admiralty Rule F(1);

       D. That the Court find that the Petitioner and Vessel in this proceeding are not liable to

          any extent upon any of the claims made or that may be made as described above, or, if

          the Petitioner are found liable, then that any such liability is limited to the post-casualty

          value of the Vessel (namely, one dollar), the proceeds therefrom being divided pro rata

          among any Claimants as may be proved in such manner as the Court may direct, saving

          to them such priorities as the law may allow, and that the Court enter an Order

          discharging the Petitioner and the Vessel from any and all further liability;

       E. That the Court grant Petitioner such other and further relief as it may deem appropriate;

          and

       F. That in order to effectuate the above prayer and initiate the Limitation Proceeding, the

          following proposed Orders and Notices filed by Petitioner be entered:

                a. That the Court enter the proposed Order approving Petitioner’s Ad Interim

                   Stipulation for Value and Costs and ordering Petitioner to make such deposit

                   with the Court;

                b. That upon the Petitioner’s deposit of funds with the Court, the Court enter the

                   proposed Monition and Injunction, pursuant to Local Admiralty Rule F(1); and

                c. That the Clerk enter the proposed Notice to Claimants pursuant to

                   Supplementary Admiralty Rule F(4).

                                                     Respectfully Submitted
                                                     December 6, 2019
                                                     .

                                                     _________/s/___________
                                                     Melaina Diane Haisfield
                                                     FL. Bar No. 20933
                                                     Lochner Law Firm, P.C.



                                                 8
Case 0:19-cv-63004-KMM Document 1 Entered on FLSD Docket 12/06/2019 Page 9 of 9



                                          91 Main St., 4th Floor
                                          Annapolis, MD 21401
                                          T: (443) 716-4400
                                          F: (443) 716-4405
                                          mhaisfield@boatinglaw.com

                                          Todd D. Lochner
                                          (MD Bar No. 25691)
                                          tlochner@boatinglaw.com
                                          Lochner Law Firm, P.C.
                                          91 Main Street, 4th Floor
                                          Annapolis, MD 21401
                                          (443) 716-4400
                                          Pro Hac Vice to be Filed

                                          Attorneys for the Petitioner




                                      9
